--------------------------------------------------------------------------------

TUSCANY MINERALS, LTD.

Audit Committee Charter

I. Purpose of Audit Committee of Tuscany Minerals, Ltd. (the “Corporation”)

The purpose of the Audit Committee (the “Committee”) is to:

  1.

Assist the Board of Directors of the Corporation (the “Board”) in fulfilling its
oversight responsibilities relating to:

          (a)

the quality and integrity of the Corporation’s financial statements, financial
reporting process and systems of internal controls and disclosure controls
regarding risk management, finance, accounting, and legal and regulatory
compliance;

          (b)

the independence and qualifications of the Corporation’s independent accountants
and review of the audit efforts of the Corporation’s independent accountants and
internal auditing department; and

          (c)

the development and implementation of policies and processes regarding corporate
governance matters.

          2.

Provide an open avenue of communication between the internal auditing
department, the independent accountants, the Corporation’s financial and senior
management and the Board.

          3.

Prepare the report required to be prepared by the Committee pursuant to the
rules of the Securities and Exchange Commission (the “SEC”) for inclusion in the
Corporation’s annual proxy statement.

The Committee will primarily fulfill these responsibilities by carrying out the
activities enumerated in Section VII below of this Audit Committee Charter (this
“Charter”).

While the Committee has the responsibilities and powers set forth in this
Charter, it is not the duty of the Committee to plan or conduct audits, or to
determine that the Corporation’s financial statements are complete and accurate
or are in accordance with generally accepted accounting principles, accounting
standards, or applicable laws and regulations. This is the responsibility of
management of the Corporation, the Corporation’s internal auditing department
and the Corporation’s independent accountants. Because the primary function of
the Committee is oversight, the Committee shall be entitled to rely on the
expertise, skills and knowledge of management, the internal auditing department,
and the Corporation’s independent accountants and the integrity and accuracy of
information provided to the Committee by such persons in carrying out its
oversight responsibilities. Nothing in this Charter is intended to change the
responsibilities of management and the independent accountants.

--------------------------------------------------------------------------------

- 2 -

II. Composition

The Committee shall be composed of at least one director and if the Corporation
has independent board members, the majority of whom shall, in the judgment of
the Board, meet (i) the independence requirements of Rule 10A-3 of the
Securities Exchange Act of 1934 (the "1934 Act") and any other rules and
regulations promulgated by the SEC thereunder; (ii) the independence
requirements of the rules of any stock exchange upon which the Company’s
securities are listed (the "Exchange Rules") for audit committee members as in
effect from time to time. One or more members of the Committee shall be, in the
judgment of the Board, an "audit committee financial expert," as such term is
defined in Item 407(d)(5)(ii) of Regulation S-K and the rules and regulations
promulgated by the SEC thereunder, and be able to read and understand
fundamental financial statements, including the Corporation's balance sheet,
income statement, and cash flow statement as required by the Exchange Rules.

III. Authority

The Committee shall have the authority to (i) retain (at the Corporation’s
expense) its own legal counsel, accountants and other consultants that the
Committee believes, in its sole discretion, are needed to carry out its duties
and responsibilities; (ii) conduct investigations that it believes, in its sole
discretion, are necessary to carry out its responsibilities; and (iii) take
whatever actions that it deems appropriate to foster an internal culture that is
committed to maintaining quality financial reporting, sound business risk
practices and ethical behaviour within the Corporation. In addition, the
Committee shall have the authority to request any officer, director or employee
of the Corporation, the Corporation’s outside legal counsel and the independent
accountants to meet with the Committee and any of its advisors and to respond to
their inquiries. The Committee shall have full access to the books, records and
facilities of the Corporation in carrying out its responsibilities. Finally, the
Board shall adopt resolutions which provide for appropriate funding, as
determined by the Committee, for (i) services provided by the independent
accountants in rendering or issuing an audit report, (ii) services provided by
any adviser employed by the Committee which it believes, in its sole discretion,
are needed to carry out its duties and responsibilities, or (iii) ordinary
administrative expenses of the Committee that are necessary or appropriate in
carrying out its duties and responsibilities.

The Committee, in its capacity as a committee of the Board, is directly
responsible for the appointment, compensation, retention and oversight of the
work of the independent accountants engaged (including resolution of
disagreements between the Corporation’s management and the independent
accountants regarding financial reporting) for the purpose of preparing and
issuing an audit report or performing other audit, review or attest services for
the Corporation.

The independent accountants shall submit to the Corporation annually a formal
written statement delineating all relationships between the independent
accountants and the Corporation and its subsidiaries, addressing the non-audit
services provided to the Corporation or its subsidiaries and the matters set
forth in Independence Standards Board Standard No. 1.

The independent accountants shall submit to the Corporation annually a formal
written statement of the fees billed for each of the following categories of
services rendered by the independent accountants: (i) the audit of the
Corporation’s annual financial statements for the most recent

--------------------------------------------------------------------------------

- 3 -

fiscal year and any reviews of the financial statements; (ii) information
technology consulting services for the most recent fiscal year, in the aggregate
and by each service (and separately identifying fees for such services relating
to financial information systems design and implementation); and (iii) all other
services rendered by the independent accountants for the most recent fiscal
years, in the aggregate and by each service.

IV. Appointing Members

The members of the Committee shall be appointed or re-appointed by the Board on
an annual basis. Each member of the Committee shall continue to be a member
thereof until such member’s successor is appointed, unless such member shall
resign or be removed by the Board or such member shall cease to be a director of
the Corporation. Where a vacancy occurs at any time in the membership of the
Committee, it may be filled by the Board and shall be filled by the Board if the
membership of the Committee is less than three directors as a result of the
vacancy or the Committee no longer has a member who is an “audit committee
financial expert” as a result of the vacancy.

V. Chairperson

The Board, or in the event of its failure to do so, the members of the
Committee, must appoint a chairperson from the members of the Committee (the
“Chairperson”). If the Chairperson of the Committee is not present at any
meeting of the Committee, an acting Chairperson for the meeting shall be chosen
by majority vote of the Committee from among the members present. In the case of
a deadlock on any matter or vote, the Chairperson shall refer the matter to the
Board. The Committee shall also appoint a secretary who need not be a director.
All requests for information from the Corporation or the independent accountants
shall be made through the Chairperson.

VI. Meetings

The time and place of meetings of the Committee and the procedure at such
meetings shall be determined from time to time by the members thereof provided
that:

  1.

A quorum for meetings shall be one member.

        2.

The Committee shall meet at least quarterly (or more frequently as circumstances
dictate).

        3.

Notice of the time and place of every meeting shall be given in writing or
facsimile communication to each member of the Committee and the external
auditors of the Corporation at least 48 hours prior to the time of such meeting.

While the Committee is expected to communicate regularly with management, the
Committee shall exercise a high degree of independence in establishing its
meeting agenda and in carrying out its responsibilities. The Committee shall
submit the minutes of all meetings of the Committee to, or discuss the matters
discussed at each Committee meeting with, the Board.

--------------------------------------------------------------------------------

- 4 -

VII. Specific Duties

In meeting its responsibilities, the Committee is expected to:

  1.

Select the independent accountants, considering independence and effectiveness,
approve all audit and non-audit services in advance of the provision of such
services and the fees and other compensation to be paid to the independent
accountants, and oversee the services rendered by the independent accountants
(including the resolution of disagreements between management and the
independent accountants regarding preparation of financial statements) for the
purpose of preparing or issuing an audit report or related work, and the
independent accountants shall report directly to the Committee.

          2.

Review the performance of the independent accountants, including the lead
partner of the independent accountants, and, in its sole discretion, approve any
proposed discharge of the independent accountants when circumstances warrant,
and appoint any new independent accountants.

          3.

Periodically review and discuss with the independent accountants all significant
relationships the independent accountants have with the Corporation to determine
the independence of the independent accountants, including a review of service
fees for audit and non-audit services.

          4.

Inquire of management and the independent accountants and evaluate the
effectiveness of the Corporation's process for assessing significant risks or
exposures and the steps management has taken to monitor, control and minimize
such risks to the Corporation. Obtain annually, in writing, the letters of the
independent accountants as to the adequacy of such controls.

          5.

Consider, in consultation with the independent accountants, the audit scope and
plan of the independent accountants.

          6.

Review with the independent accountants the coordination of audit effort to
assure completeness of coverage, and the effective use of audit resources.

          7.

Consider and review with the independent accountants, out of the presence of
management:

          (a)

the adequacy of the Corporation's internal controls and disclosure controls
including the adequacy of computerized information systems and security;

          (b)

the truthfulness and accuracy of the Corporation's financial statements; and

          (c)

any related significant findings and recommendations of the independent
accountants together with management's responses thereto.


--------------------------------------------------------------------------------

- 5 -

  8.

Following completion of the annual audit, review with management and the
independent accountants:

          (a)

the Corporation's annual financial statements and related footnotes;

          (b)

the independent accountants' audit of the financial statements and the report
thereon;

          (c)

any significant changes required in the independent accountants' audit plan; and

          (d)

other matters related to the conduct of the audit which are to be communicated
to the committee under generally accepted auditing standards.

          9.

Following completion of the annual audit, review separately with each of
management and the independent accountants any significant difficulties
encountered during the course of the audit, including any restrictions on the
scope of work or access to required information.

          10.

Establish regular and separate systems of reporting to the Committee by each of
management and the independent accountants regarding any significant judgments
made in management's preparation of the financial statements and the view of
each as to appropriateness of such judgments.

          11.

In consultation with the independent accountants, review any significant
disagreement among management and the independent accountants in connection with
the preparation of the financial statements, including management's responses.

          12.

Consider and review with management:

          (a)

significant findings during the year and management's responses thereto; and

          (b)

any changes required in the planned scope of their audit plan.

          13.

Review filings with the SEC and other regulatory authorities having jurisdiction
and other published documents containing the Corporation's financial statements,
including any certification, report, opinion or review rendered by the
independent accountants, or any press releases announcing earnings (especially
the use of "pro forma" or "adjusted" information not prepared in compliance with
generally accepted accounting principles) and all financial information and
earnings guidance intended to be provided to analysts and the public or to
rating agencies, and consider whether the information contained in these
documents is consistent with the information contained in the financial
statements.


--------------------------------------------------------------------------------

- 6 -

  14.

Prepare and include in the Corporation's annual proxy statement or other filings
of the SEC and other regulatory authorities having jurisdiction any report from
the Committee or other disclosures as required by applicable laws and
regulations.

        15.

Review with management the adequacy of the insurance and fidelity bond
coverages, reported contingent liabilities, and management's assessment of
contingency planning. Review management's plans regarding any changes in
accounting practices or policies and the financial impact of such changes, any
major areas in management's judgment that have a significant effect upon the
financial statements of the Corporation, and any litigation or claim, including
tax assessments, that could have a material effect upon the financial position
or operating results of the Corporation.

        16.

Review with management and the independent accountants each annual, quarterly
and other periodic report prior to its filing with the SEC or other regulators
or prior to the release of earnings.

        17.

Review policies and procedures with respect to officers' expense accounts and
perquisites, including their use of corporate assets, and consider the results
of any review of these areas by the independent accountants.

        18.

Establish, review and update periodically a Code of Ethics and Business Conduct
for employees, officers and directors of the Corporation and ensure that
management has established a system to enforce this Code of Ethics and Business
Conduct.

        19.

Review management's monitoring of the Corporation's compliance with the
Corporation's Code of Ethics and Business Conduct.

        20.

Review, with the Corporation's counsel, any legal, tax or regulatory matter that
may have a material impact on the Corporation's financial statements,
operations, related Corporation compliance policies, and programs and reports
received from regulators.

        21.

Evaluate and review with management the Corporation's guidelines and policies
governing the process of risk assessment and risk management.

        22.

Consider questions of possible conflicts of interest of Board members and of the
corporate officers and approve in advance all related party transactions.

        23.

Provide advice on changes in Board compensation.

        24.

Meet with the independent accountants and management in separate executive
sessions to discuss any matters that the Committee or these groups believe
should be discussed privately with the Committee.

        25.

Report Committee actions to the Board with such recommendations as the Committee
may deem appropriate.


--------------------------------------------------------------------------------

- 7 -

  26.

Maintain, review and update the procedures for (i) the receipt, retention and
treatment of complaints received by the Corporation regarding accounting,
internal accounting controls or auditing matters and (ii) the confidential,
anonymous submission by employees of the Corporation of concerns regarding
questionable accounting or auditing matters, as set forth in Annex A attached to
this Charter.

        27.

Review and update this Charter periodically and recommend any proposed changes
to the Board for approval, in accordance with the requirements of the 1934 Act
and Exchange Rules.

        28.

Perform such other functions consistent with this Charter, the Corporation's
Bylaws and governing law, as the Committee deems necessary or appropriate.


--------------------------------------------------------------------------------


ANNEX A PROCEDURES FOR THE SUBMISSION OF COMPLAINTS AND CONCERNS REGARDING
ACCOUNTING, INTERNAL ACCOUNTING CONTROLS OR AUDITING MATTERS


1.

Tuscany Minerals, Ltd. (the “Corporation”) has designated its Audit Committee of
its Board of Directors (the “Committee”) to be responsible for administering
these procedures for the receipt, retention, and treatment of complaints
received by the Corporation or the Committee directly regarding accounting,
internal accounting controls, or auditing matters.

    2.

Any employee of the Corporation may on a confidential and anonymous basis submit
concerns regarding questionable accounting controls or auditing matters to the
Committee by setting forth such concerns in a letter addressed directly to the
Committee with a legend on the envelope such as “Confidential” or “To be opened
by Committee only”. If an employee would like to discuss the matter directly
with a member of the Committee, the employee should include a return telephone
number in his or her submission to the Committee at which he or she can be
contacted. All submissions by letter to the Committee can be sent to:


  Tuscany Minerals, Ltd.   c/o Audit Committee   Attn: Chairperson   Suite 780 –
333 Seymour Street   Vancouver, British Columbia   Canada V6B 5A6


3.

Any complaints received by the Corporation that are submitted as set forth
herein will be forwarded directly to the Committee and will be treated as
confidential if so indicated.

    4.

At each meeting of the Committee, or any special meetings called by the
Chairperson of the Committee, the members of the Committee will review and
consider any complaints or concerns submitted by employees as set forth herein
and take any action it deems necessary in order to respond thereto.

    5.

All complaints and concerns submitted as set forth herein will be retained by
the Committee for a period of seven (7) years.


--------------------------------------------------------------------------------